334 F.2d 236
ONE SINK ET AL., Appellants,v.UNITED STATES of America, Appellee.
No. 17738.
United States Court of Appeals Eighth Circuit.
July 14, 1964.

Cochrane, Thomson & Bresnahan, St. Paul, Minn., for appellant.
Motion of appellee to docket and dismiss was filed by Miles W. Lord, U.S. Atty., Minneapolis, Minn.
Before JOHNSEN, Chief Judge, and MATTHES, Circuit Judge.
PER CURIAM.


1
The appeal is from an order making denial of a motion to suppress and for return of the seized property.  Notice of appeal was filed in the District Court on March 10, 1964.  Between that date and July 8, 1964, appellants took no steps to docket and proceed with the appeal in accordance with our Rules.  Upon a motion being made by the United States to docket and dismiss the appeal for failure to prosecute, appellants now ask leave to be permitted to proceed with the appeal.  There is no showing of excusable neglect for the failure to have proceeded in accordance with our Rules.


2
The request of appellants for leave now to proceed is denied.  The motion of the United States to docket and dismiss the appeal for failure to prosecute is granted.  Docketing and dismissal will, however, be permitted to be without prejudice to any right which appellants might otherwise have to raise the question here sought to be presented, on an appeal from subsequent conviction.


3
Appeal docketed and dismissed for failure to prosecute.